Citation Nr: 0211028	
Decision Date: 09/02/02    Archive Date: 09/09/02

DOCKET NO.  99-22 152A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date earlier than October 9, 1998 
for nonservice connected disability pension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel

INTRODUCTION

The veteran had active air service from May 1973 to April 
1975.  This matter comes to the Board of Veterans' Appeals 
(Board) from a July 1999 rating decision of the Department of 
Veterans Affairs (VA) Los Angeles Regional Office (RO), which 
granted VA nonservice-connected disability pension benefits, 
effective October 12, 1998.  By October 1999 supplemental 
statement of the case, the RO amended the effective date to 
October 9, 1998.  The veteran is contesting that effective 
date.


FINDING OF FACT

The veteran's original claim for VA nonservice-connected 
disability pension benefits was first communicated to VA on 
October 9, 1998.  


CONCLUSION OF LAW

An effective date earlier than October 9, 1998 for the award 
of VA nonservice-connected disability pension benefits is not 
warranted.  38 U.S.C. §§ 1521, 5107 (2002); 38 C.F.R. §§ 3.1, 
3.400 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for 
benefits unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  VA may 
defer providing assistance pending the submission by the 
claimant of essential information missing from the 
application.  38 U.S.C. § 5103A (2002).

Having reviewed the complete record, the Board believes that 
there is ample evidence of record upon which to decide the 
veteran's claim.  The Board is unaware of, and the veteran 
has not identified, any additional evidence which is 
necessary to make an informed decision on this issue.  Thus, 
the Board believes that all relevant evidence which is 
available has been obtained.  The veteran and his 
representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf.  
Further, he and his representative have been notified of the 
evidence needed to establish the benefit sought, and he has 
been advised regarding his and VA's respective 
responsibilities as to obtaining that evidence.  See 
Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 19, 
2002).  Consequently, the Board concludes that VA's statutory 
duty to assist the veteran has been satisfied.

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  VA has satisfied, as far as 
practicably possibly, the notice, assistance, and other 
requirements of VCAA, and any further action would only serve 
to burden VA with no foreseeable benefits flowing to the 
veteran.  Id.; Soyini, supra.

Factual Background

A Report of Contact (VA Form 119) of record indicates that on 
October 9, 1998, the veteran called the RO to inquire about 
the status of his pension claim, allegedly filed April 15, 
1998.  An RO official noted that he reviewed the claims file 
and pending mail, and that the only thing found was a letter 
from H. Tischler, dated April 13, 1998, indicating that the 
veteran had worked for him as a temporary employee.  The RO 
official further noted that there was no documentation on 
file indicating that the veteran had filed a pension claim or 
any other suggestion that he wished to file a pension claim.  

On October 12, 1998, the VA first received a written claim 
for nonservice-connected disability pension.  That 
application for VA pension benefits appears to have been 
signed by the veteran on April 15, 1998.  

The Board notes that its own complete review of the claims 
file does not reflect the receipt by VA on April 15, 1998 of 
any claim filed by the veteran for nonservice-connected 
disability pension benefits.

By July 1999 rating decision, the RO granted entitlement to a 
nonservice-connected disability pension, effective October 
12, 1998.  In his August 1999 notice of disagreement, the 
veteran indicated that the effective date should have been in 
April 1998.  As noted above, by October 1999 supplemental 
tatement of the case, the RO amended the effective date to 
October 9, 1998.  

In August 2000, the veteran submitted a copy of letters 
purportedly sent to him by VA dated in April, August, and 
September 1997, February 1998 VA medical records, and a copy 
of a July 1997 letter from the veteran to the Social Security 
Administration.  The Board notes that none of the evidence 
submitted in August 2000 indicated that the veteran desired 
to file a nonservice connected disability pension claim.  
Rather, the letters related to other pending claims and to 
issues unrelated to pension benefits.  

Law and Regulations

Unless specifically provided otherwise, the effective date of 
an award based on an original claim for compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor.  38 
U.S.C.A. § 5110(a).

An award of nonservice-connected disability pension may not 
be effective prior to the date entitlement arose.  For claims 
received on or after October 1, 1984, the date of entitlement 
is the date of receipt of claim, with exceptions not relevant 
here.  38 C.F.R. § 3.400(b).  

The "date of receipt" is defined as the date on which a 
claim, information or evidence was received by VA.  38 C.F.R. 
§ 3.1(r).

A veteran is entitled to the benefit of the doubt when there 
is an approximate balance of positive and negative evidence.  
38 U.S.C. § 5107 (West Supp. 2001); 38 C.F.R. § 3.102 (2001).  
When a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  Gilbert v. Derwinski, 1 
Vet. App.49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

Analysis

As noted above, the RO has assigned an effective date of 
October 9, 1998 for the award of VA disability pension 
benefits.  The effective date assigned corresponds to VA's 
receipt of the first indication that the veteran wished to 
file a claim for pension benefits.  The Board notes that VA 
actually received the veteran's written application on 
October 12, 1998.  In any event, it is asserted that he is 
entitled to an effective date of April 15, 1998.  

Despite a complete search of the record there is no objective 
indication that the veteran's claim for VA pension benefits 
was received by VA at any time prior to October 9, 1998.  The 
Court has ruled that there is a presumption of regularity 
under which it is presumed that Government officials have 
properly discharged their official duties.  Clear evidence to 
the contrary is required to rebut the presumption of 
regularity.  See Ashley v. Derwinski, 2 Vet. App. 307 (1992); 
see also Clemmons v. West, 206 F.3d 1401, 1403 (Fed. Cir. 
2000).  While the Ashley case dealt with regularity of 
procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 
271 (1994), the Court applied this presumption of regularity 
to procedures at the RO.  The Court has also held that the 
statements of a claimant, standing alone, are not sufficient 
to rebut the presumption of regularity in RO operations.  YT 
v. Brown, 9 Vet. App. 195 (1996).  

In this case, there is no evidence beyond the assertions that 
the veteran submitted his claim for pension benefits on April 
15, 1998.  Thus, the presumption of regularity must be 
applied.  Here, the presumption stands for the proposition 
that if the veteran had in fact submitted a VA application 
for pension benefits on April 15, 1998, this form would be 
contained in his file.  Absent such document, the Board must 
find that his claim for VA pension was not received by VA 
earlier than October 9, 1998.  

Under the criteria set forth above, there is no legal basis 
for an effective date earlier than October 9, 1998 for the 
award of VA pension benefits.  The clear weight of the 
evidence is against the instant claim.  Under the 
circumstances in this case, the benefit of the doubt doctrine 
is inapplicable.  See 38 U.S.C. § 5107; Gilbert, supra.


ORDER

Entitlement to an effective date earlier than October 9, 1998 
for the award of VA nonservice-connected disability pension 
benefits is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

